      Case 1:16-cv-09517-LAK-KHP Document 201 Filed 04/12/19 Page 1 of 1

                     BROOK   &   ASSOCIATES,   PLLC 
                          NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 

BRIAN C. BROOK                                                                          100   CHURCH   STREET 
BRIAN@BROOK‐LAW.COM                                                                     FLOOR   8 
                                                                                        NEW   YORK,   NY   10007 
                                                                                        TEL:   (212)   256‐1957 
 

                                                            April 12, 2019

By ECF

The Honorable Katherine H. Parker
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
       Request to Extend Time to File

Dear Judge Parker,

I write on behalf of Plaintiffs in the above-named matter. The Court set the
deadline for the supplemental brief without consulting the parties, and I was out of
town for almost the entire time since the order was issued; first for a proceeding in
California, and then earlier this week for depositions in this case in Rochester,
returning home late last night. Unfortunately, I had another client emergency arise
today that has prevented me from being able to complete the brief requested by the
deadline, which is a few minutes from now. I intend to file the brief within the next
few hours, but I nonetheless make this request now so that it is appropriately on
the docket before the deadline has passed. Because I intend to file before the sun
rises, there will be no prejudice to Defendants, and this request should be granted
and the brief and accompanying declaration should be accepted for filing.

Plaintiffs thank the Court for its attention to this matter.

                                                            Respectfully submitted,



                                                                                        .
                                                            Brian C. Brook
cc:    All counsel of record


                                       WWW.BROOK‐LAW.COM 
